           Case 1:20-cv-07208-JMF Document 24 Filed 04/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------- X
                                                                        :
 ABDULLAH SPENCER EL DEY,                                               :
                                                                        :
                                              Plaintiff,                :
                                                                        :    20-CV-7208 (JMF)
                            -v-                                         :
                                                                        :   SCHEDULING ORDER
 CYNTHIA BRANN, Commissioner DOC, et al.,                               :
                                                                        :
                                              Defendants.               :
                                                                        :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As stated on the record at the pretrial conference held on April 22, 2021 pursuant to Rule

16 of the Federal Rules of Civil Procedure, it is hereby ORDERED that the deadline for all

discovery in this matter, whether by interrogatories, depositions, or production of documents, is

four months from the date of this Order. Attached to this Order is a Discovery Guide that

describes the discovery process in more detail.

        It is further ORDERED that Plaintiff sign and execute medical releases authorizing

Defendants to access his medical records (copies of which he has received from Defendants),

and return them to Defendants within 30 days from the date of this Order.

        No later than three weeks after the date on which Defendants receive Plaintiff’s

medical records, Defendants shall confer with Plaintiff about the possibility of settlement and

file a letter with the Court indicating whether the parties believe a referral to a magistrate judge

for a settlement conference would be appropriate.

        It is further ORDERED that any motion for summary judgment must be filed and served

within 30 days of the close of discovery. If a motion is filed, any opposition must be filed and
          Case 1:20-cv-07208-JMF Document 24 Filed 04/22/21 Page 2 of 2




served within 30 days of the motion being filed. Reply papers, if any, must be filed and served

within two weeks of the opposition is filed. If Defendants file a motion for summary judgment,

they shall provide Plaintiff with a “Notice For Pro Se Litigants Regarding Opposition to a

Summary Judgment Motion” pursuant to Local Civil Rule 56.2.

       It is further ORDERED that no later than seven days after the close of discovery, each

party shall file a letter with the Court indicating whether the party intends to file a motion for

summary judgment in the case.

       It is further ORDERED that either party may request an extension of the dates for the

completion of discovery or for pretrial motions, and they will be extended if the party requesting

the extension demonstrates that its pursuit of the action has been diligent and that there is a good

reason for extending the deadline. If no extensions are granted, no discovery or pretrial motions

will be permitted after the dates specified herein.

       It is further ORDERED that failure to comply with any of the terms of this Order may

constitute grounds for the denial of requested relief, dismissal of the action, or such other action

as may be just in the circumstances.

       The Clerk of the Court is directed to mail a copy of this Order to the Plaintiff.

       SO ORDERED:

Dated: April 22, 2021                                 __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
